Citation Nr: 0839244	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the benefit sought on appeal.  In 
September 2007, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of this hearing 
has been included in the record.  


FINDINGS OF FACT

1. An unappealed June 1986 rating decision denied a claim of 
entitlement to service connection for tinnitus. 

2. The evidence added to the record since June 1986, when 
viewed by itself or in the context of the entire record, is 
neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3. The competent evidence of record demonstrates that the 
veteran's tinnitus disability is causally related to active 
service.


CONCLUSION OF LAW

1. The June 1986 rating decision which denied the veteran's 
claim of entitlement to service connection for tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2. The evidence received subsequent to the June 1986 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

3. A tinnitus disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  
However, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Although the appellant 
received inadequate notice, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  
The November 2006 statement of the case and the May 2007 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claims, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service 
Organization, specifically the North Dakota Department of 
Veterans Affairs, and its counsel throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his service connection claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disability, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
was afforded a recent VA audiological examination in April 
2007.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter of record does not satisfy 
the requirements under Kent.  However, because the instant 
decision reopens the veteran's tinnitus claim, such notice 
deficiency cannot be found to prejudice the veteran here.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

In a June 1986 rating decision, the RO denied entitlement to 
service connection for tinnitus and bilateral hearing loss.  
The veteran did not appeal the rating decision and it became 
final.  See 38 U.S.C.A. § 7105.  In a July 2005 rating 
decision, the RO denied service connection for both bilateral 
hearing loss and tinnitus, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
veteran appealed this rating decision.  The RO subsequently 
reopened and granted the claim for service connection for 
bilateral hearing loss in a May 2007 rating decision.  
Therefore, the issue of bilateral hearing loss is not 
currently before the Board.  

The issue for consideration is whether new and material 
evidence has been received to reopen the claim.  While the RO 
did address the tinnitus claim on the merits, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

With respect to new and material evidence claims made on or 
after August 29, 2001, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

The evidence of record at the time of the June 1986 rating 
decision denying the veteran's claim of entitlement to 
service connection for tinnitus consisted of service 
treatment records and a June 1986 VA audiological 
examination.  

The service treatment records reveal upon enlistment the 
veteran had hearing loss.  In a November 1970 ENT 
consultation, prepared for the veteran's service discharge, 
the examiner noted no vertigo, tinnitus, nausea or vomiting 
associated with the veteran.

The veteran was afforded a VA examination in June 1986.  In 
the Medical History Since Latest VA Examination As Related By 
Person Examined section of VA form 21-2524 which the veteran 
completed prior to the examination, the veteran reported he 
had "rode in armored personnel carriers in service."  The 
examiner noted the veteran's hearing loss was entirely 
sensorineural and also noted the veteran's occasional low, 
infrequent episodes of nonpulsatile nonlateralizing tinnitus. 

Based on the evidence as described above, the RO in June 1986 
denied the claim of entitlement to service connection for 
tinnitus, finding it to be post service in origin.  The RO's 
decision relied upon the June 1986 VA examination and the 
November 1970 ENT consultation. 

The evidence added to the record since the last final June 
1986 rating decision includes: a February 2005 letter from a 
private physician indicating the veteran's history of 
tinnitus since service; a June 2006 report of a private 
audiological evaluation; a report of an April 2007 VA 
audiological examination and September 2007 note from the 
same examiner; and a January 2007 Informal Conference Report 
summarizing a conference between the veteran, his 
representatives, and the decision review officer.  To this 
conference, the veteran brought his original service 
treatment records, including the original of the November 
1970 ENT report.  During this conference, the veteran 
discussed his service acoustic trauma of small arms fire and 
being inside the armored personnel carriers (APC), usually 
without hearing protection.  

The June 2006 private audiology report discussed the 
veteran's tinnitus, his exposure to weapons fire in service, 
and his experience driving in the armored personnel carriers.  
The examiner rendered an opinion that it was at least as 
likely as not that the veteran's tinnitus was related to his 
military service.

At the April 2007 VA audiological report the examiner 
reviewed the claim file, noted the veteran's reported 
history, and dated the onset of the tinnitus to 1986, 
describing it as periodic or daily and lasting about a 
minute.  The examiner attributed the tinnitus to acoustic 
trauma.  The examiner noted the November 1970 ENT examination 
and concluded the veteran's tinnitus was not caused by his 
military service.  This examiner also compared the veteran's 
audiometric evaluations at his enlistment to his discharge 
from service and opined that his military service had 
aggravated his hearing loss.  As a result of this 
examination, the RO issued a rating decision granting service 
connection for hearing loss in May 2007.

Further added to the record was a September 2007 VA audiology 
"note" from the same examiner who conducted the April 2007 
VA examination.  This note stated the examiner and the 
veteran discussed his "service connection" and that the 
veteran stated his tinnitus existed since service, 
specifically since late December 1969 or early 1970, and that 
the 1986 date he had provided the examiner was when the 
tinnitus had become worse or more annoying.  

In September 2007 the veteran testified before the Board.  
The veteran attested to experiencing tinnitus since service.  
He stated he did not know what the term "tinnitus" meant in 
1970 and so could not have answered in the positive about 
having the condition.  The veteran also described an incident 
in basic training in which during a drill, he and two other 
soldiers were directed to a foxhole and told to empty their 
magazines, filled with blanks.  The soldier immediately next 
to the veteran emptied his clip and the veteran described how 
the concussion affected his head, how his ears were ringing, 
and how he was unable to hear very well for a few minutes.  
The veteran stated this drill began his tinnitus.

This 2006 private audiology report was not previously before 
agency decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
June 1986 denial.  As such, it is "new" as contemplated 
under 38 C.F.R. § 3.156(a).  Furthermore, because this 
evidence suggests that the tinnitus was incurred in service, 
it relates to an unestablished fact necessary to substantiate 
the claim and is found to raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the veteran's claim of entitlement to service 
connection for tinnitus is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the November 2006 statement of 
the case and the May 2007 supplemental statement of the case 
following the July 2005 rating decision on appeal, the Board 
may proceed with appellate review at this time without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d), see also 38 
C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

After a careful review of the positive and negative evidence 
of record, the Board finds that when resolving all doubt in 
the veteran's favor, the requirements of entitlement to 
service connection are met.

At the outset, the Board notes that there is competent 
evidence that the veteran currently has tinnitus.  See the 
April 2007 and June 1986 VA examinations.  The veteran has 
also provided competent lay evidence that he has tinnitus or 
ringing in the ears.  The veteran is competent to testify as 
to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).

The record also shows that the veteran was exposed to 
excessive noise while in service.  As listed on the veteran's 
DD214, the veteran earned two sharpshooter badges, for the M-
14 rifle and for the M-16 rifle.  The veteran described the 
lack of ear protection while riding in the armored personnel 
carriers.  The veteran testified to the auditory trauma of 
the training drill at which a fellow soldier's magazine clip 
was emptied immediately next to him.  Further, the veteran 
entered service with marked hearing loss.  Upon the veteran's 
discharge from service his audiometric evaluation noted an 
additional decrease in his hearing.  While the November 1970 
ENT examination did summarize that the veteran did not have 
tinnitus, the Board finds entirely credible the veteran's 
testimony that he had no understanding of the term in 1970.    

Thus, the crux of this case rests upon the question of 
whether there is competent and credible evidence of a causal 
relationship between the veteran's tinnitus and his in-
service noise exposure.  In this regard, the Board finds that 
the evidence is in equipoise.

On his March 2005 claim and through all of his statements, 
the veteran has consistently stated he has experienced 
symptoms of tinnitus since his time in service.   

The conclusion of the examiner after the June 1986 VA 
audiological examination that the tinnitus was post service 
was based upon the November 1970 ENT examination statement.  
The examiner after the April 2007 VA audiometric examination 
had opined the veteran's tinnitus began in 1986.  However, 
this examiner made a note in the veteran's VA treatment 
records in September 2007, that effectively conceded she had 
overstated what the veteran had told her, and then she 
repeated the veteran's contention that in 1986 the tinnitus 
had become annoying enough that the veteran sought treatment, 
not that it began in 1986.  Moreover, a private audiologist 
affirmatively linked the veteran's current tinnitus to 
service.  

The Board again acknowledges that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss ringing in his ears and other 
experienced symptoms, as he is competent to describe being 
exposed to loud noise, such as the noise of weapons fire.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994), see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

Certainly, the veteran is not competent to etiologically 
relate his tinnitus to service; however, the Board concludes 
that he is competent to testify to observable symptoms since 
service.  The Board finds that his statements are credible, 
as the record demonstrates that he was exposed to noise in 
service and that service connection for hearing loss due to 
such noise exposure is already in effect.  The absence of any 
prolonged post service excessive noise exposure without ear 
protection is also noted.  When, after careful consideration 
of all procurable and disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

The Board finds reasonable doubt in this case and, therefore, 
that entitlement to service connection for bilateral tinnitus 
is warranted.  The appeal is granted.


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


